1

2

3
                               IN THE UNITED STATES DISTRICT COURT
4
                                  EASTERN DISTRICT OF CALIFORNIA
5

6    UNITED STATES OF AMERICA,                       CASE NO. 1:09-CR-00142 LJO
                                                     [1:06-SW-00147]
7                             Plaintiff,
8                    v.                              ORDER ON GOVERNMENT’S UNOPPOSED
                                                     REQUEST TO EXTEND TIME TO RESPOND
9    MICHAEL IOANE,                                  TO ORDER TO SHOW CAUSE
10                            Defendant.             Hon. Lawrence J. O’Neill
11

12

13

14          Having reviewed the Government’s unopposed motion to extend time to respond to the Court’s
15
     Order to Show Cause (ECF. No. 358) and finding good cause for the extension, the Government’s
16
     motion is GRANTED. The Government’s response to the Court’s Order to Show C§ause shall be filed
17
     on or before November 14, 2019.
18

19
     IT IS SO ORDERED.
20
        Dated:    October 28, 2019                        /s/ Lawrence J. O’Neill _____
21                                             UNITED STATES CHIEF DISTRICT JUDGE
22

23

24

25

26

27

28
                                                      1

30
